DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Runyan on August 17, 2021.
The application has been amended as follows: 
In the Claims:

19 (Currently Amended). A method of using a portable roadside assistant device to assist removal and installation of lug nuts securing a vehicle wheel to a vehicle, the method comprising the steps of:

providing the portable roadside assistant device comprising:


a sensor configured to sense the locations of the lug nuts relative to the vehicle wheel;

a socket aligner configured to align the plurality of sockets in operable positions with
respect to the lug nuts;

a socket advancer configured to advance the plurality of sockets to positions of
simultaneous engagement with the lug nuts;

a motor-driven rotator configured to simultaneously rotate the plurality of sockets in
clockwise and counter-clockwise directions;

a socket retractor configured to retract the plurality of sockets and the lug nuts away from the vehicle wheel to permit removal and replacement of the vehicle wheel;

an automatic controller configured to automatically control the operation of the sensor, the socket aligner, the socket advancer, the motor-driven rotator, and the socket retractor;



a portable housing adapted to portably house the onboard power supply, the sensor, the socket aligner, the socket advancer, the motor-driven rotator, the socket retractor,
and the automatic controller; 

positioning the portable roadside assistant device adjacent to the vehicle wheel;

automatically sensing the locations of the lug nuts relative to the vehicle wheel;

automatically aligning the plurality of sockets to operable positions with respect to the
lug nuts;

automatically advancing the plurality of sockets to positions of engagement with the lug
nuts;

simultaneously rotating the plurality of sockets in a removal direction using a motor-
driven rotator;

automatically retracting the plurality of sockets and the lug nuts away from the vehicle
wheel to permit removal and replacement of the vehicle wheel;

wheel to permit reinstallation of the lug nuts on the vehicle wheel;

simultaneously rotating the plurality of sockets in an installation direction using the
motor-driven rotator; and

automatically retracting the plurality of sockets away from the lug nuts after installation.

Claim 19, previously included a Lack of Antecedence Basis issue with respect to the “the plurality of sockets” in Line 5 and now has been corrected to properly disclose the plurality of sockets beforehand thereby placing the application in better condition for allowance. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a plurality of sockets configured to engage the lug nuts in claims 1 and 17.
Such claim limitation(s) is/are: a sensor configured to sense the locations of the lug nuts in claims 1, 17 and 19.
Such claim limitation(s) is/are: a socket aligner configured to align the plurality of sockets 1, 17 and 19.
Such claim limitation(s) is/are: a socket advancer configured to advance the plurality of sockets in claims 1, 17 and 19.
Such claim limitation(s) is/are: a socket retractor configured to retract the plurality of sockets in claims 1, 17 and 19.
Such claim limitation(s) is/are: an automatic controller configured to automatically control the operation of the sensor, the socket aligner, the socket advancer, the motor-driven rotator, and the socket retractor in claims 1, 17 and 19.
Such claim limitation(s) is/are: an onboard power supply adapted to power the sensor, the socket aligner, the socket advancer, the motor-driven rotator, the socket retractor, and the automatic controller; in claims 1, 17 and 19.
Such claim limitation(s) is/are: a lug-nut retainer configured to retain the lug nuts within the sockets after removal in claims 5 and 17.
Such claim limitation(s) is/are: a torque limiter configured to limit the torque force applied to the lug nuts by the plurality of sockets in claims 7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a portable lug nut remover and installer. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an automatic controller that automatically controls the operation of the sensor, the socket aligner, the socket advancer, the motor-driven rotator, and the socket retractor…and a portable housing adapted to portably house the onboard power supply, the sensor, the socket aligner, the socket advancer, the motor-driven rotator, the socket retractor, and the automatic controller (as in claims 1, 17 and 19), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Boston (6668685), Smith (5125298) and Black (10207538). Boston discloses a portable roadside assistant device (Figure 7) for assisting removal and installation of lug nuts securing a vehicle wheel to a vehicle (Figure 7), said portable roadside assistant device comprising: a plurality of sockets (410) configured to engage the lug nuts during the removal and installation; a socket aligner (at 705) configured to align the plurality of sockets in operable positions with respect to the lug nuts; a socket advancer (at 710) configured to advance the plurality of sockets to positions of simultaneous engagement with the lug nuts; a socket retractor (also at 710 because 710 moves the sockets “toward and away”, see Column 5, Lines 24-26) configured to retract the plurality of sockets and the lug nuts away from the , but lacks, having the controller being located on a portable housing which portably houses an onboard power supply, the sensor, the motor-driven rotator and the automatic controller nor would it be obvious to provide such a portable housing that houses the onboard power supply, the sensor, the motor-driven rotator and the automatic controller. Black discloses a portable roadside assistant device (Figure 1) for assisting removal and installation of lug nuts securing a vehicle wheel to a vehicle (Figure 1), said portable roadside assistant device comprising: a plurality of sockets (120) configured to engage the lug nuts during the removal and installation; a motor-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723